Case 2:17-cv-00453-SJF-AYS Document 33 Filed 07/15/19 Page 1 of 1 PagelD #: 156

(GINSBURG & MISK LLP

ATTORNEYS AT LAW
215-48 JAMAICA AVENUE
QUEENS VILLAGE, N.Y 11428

 

(718) 468-0500

JACKSON HEIGHTS OFFICE FAX (718) 468-0502 NEW YORK OFFICE
37-51 76TH STREET WWW GMLAWYERS NET | (9 WEST 57TH STREET
JACKSON HEIGHTS, N.Y. 11372 NEW YORK, N.Y. 10019
{7 18) 468-0500 (212) 245-0500

July 15, 2019
Via ECF

Magistrate Judge Anne Y. Shields
U.S. District Court

Fastern District of New York

100 Federal Plaza

P.O. Box 830

Central Islip, NY 11722

Re: L.G. v. Long Beach CSD, et al.
Docket No. 17 CV 453

Dear Honorable Magistrate Shields:

The undersigned represents the four plaintiffs in the above-
referenced matter. On May 15, 2019 Judge Sandra Feuerstein
referred discovery in this matter to your attention.

The parties have made all initial Rule 26 Disclosures and had
a Rule 26 Conference. At this time, the parties respectfully
request that Your Honor schedule a Rule 16 Conference to schedule
all remaining discovery which, according to Judge Feuerstein’s
Order is to be completed by February 18, 2020.

I thank you for your attention to this matter and anticipate
contact from your Chambers.

Respectfully submitted,

GNM: de GERARD N. MISK

cc: Congdon Flaherty O’Callaghan
Lewis R. Silverman, Esq.
